Citation Nr: 0604660	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for incontinence 
following a 1992 radical retropubic prostatectomy at a VA 
facility.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a heart disability following surgical 
procedures at a VA facility, including augmentation 
ileocystoplasty and repair of multiple ventral hernias.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1944 to December 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO denied entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a heart disability following 
surgical procedures at VA facilities.  The RO also determined 
that new and material evidence had not been submitted 
sufficient to reopen a previously denied claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for 
incontinence following a radical prostatectomy surgery at a 
VA Medical Center in March 1998.  

Although the RO found that the veteran had not submitted new 
and material evidence to reopen a previously denied claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for incontinence, the RO nevertheless considered all of the 
evidence of record and obtained, and considered, a VA opinion 
addressing the matter.  As such, the Board finds that the RO 
did, in effect, reopen and deny the veteran's claim.  As 
such, in light of the United States Court of Appeals for 
Veterans Claims (Court) case of Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), the Board must still review the RO's preliminary 
decision in that regard, even if an RO makes an initial 
determination to reopen a claim.  Furthermore, as the entire 
body of evidence was considered by the Agency of Original 
Jurisdiction, the Board may proceed with a decision on the 
merits of the veteran's claim, with consideration of all of 
the evidence of record, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the veteran's request, a formal hearing before a Decision 
Review Officer (DRO) at the RO was scheduled for November 
2004.  Prior to the hearing, the veteran agreed to an 
informal conference in lieu of a formal hearing.  A copy of 
the November 2004 Informal Conference Report is associated 
with the claims file.

In a July 2005 rating decision, a separate claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
bladder problems to include recurrent bladder stones and 
chronic urinary tract infection was denied.  To the Board's 
knowledge, the veteran has not disagreed with that 
determination.  


FINDINGS OF FACT

1.  In a July 1997 Board decision, entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for incontinence following VA medical treatment 
during hospitalization, was denied.  

2.  Evidence submitted since the Board's July 1997 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The competent and probative evidence of record 
demonstrates that the veteran's incontinence prior to 1992, 
if any, became worse after his 1992 radical retropubic 
prostatectomy surgery; however the competent medical evidence 
demonstrates that VA was not at any fault for the veteran's 
incontinence, as it was a foreseeable complication of a 
radical prostatectomy, and neither negligence, lack of proper 
care, carelessness, nor error in judgment is shown in the 
evidence of record.

4.  The competent and probative evidence of record 
demonstrates that the veteran's coronary artery disease pre-
existed the March 1998 augmentation ileocystoplasty and 
multiple hernia repair surgery at a VA facility and was not 
permanently aggravated thereby, and a post-surgical episode 
of ventricular tachycardia likely occurred as a result of the 
pre-existing coronary artery disease, and was not likely 
caused or aggravated by lack of proper care, negligence, 
carelessness or error in judgment during hospital care at a 
VA facility.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's July 1997 decision to reopen the claim of service 
connection for entitlement to compensation for incontinence 
pursuant to the provisions of 38 U.S.C.A. § 1151.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  

2.  The criteria for compensation benefits for incontinence, 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).

3.  The criteria for compensation benefits for a heart 
disability, pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in March 2003, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims for service connection 
in the March 2003 duty-to-assist letter.  The VCAA letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Thus, he was, in effect, asked to submit all 
evidence in his possession that pertained to his claim.  

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (codified at 38 
C.F.R. § 3.361 (2005)).  While the RO has not given the 
veteran notice of this regulation, the Board finds its 
consideration of that regulation, in the first instance, does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  This regulation merely codified the 
criteria already present in the statute, 38 U.S.C.A. § 1151, 
and the veteran was provided with the provisions of 38 
U.S.C.A. § 1151, the governing statute, in the May 2004 SOC.  
The Board also points out that the new regulation also 
includes several provisions already contained in the former 
regulation codifying 38 U.S.C.A. § 1151-38 C.F.R. § 3.358-of 
which the veteran also has been apprised.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA medical records, 
private records, VA and private medical opinions, and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case with regard to 
the issues on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  New and Material Evidence

In July 1997, the Board denied entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
incontinence.  The Board found that the medical evidence of 
record indicated that the veteran's incontinence pre-existed 
the VA surgical radical retropubic prostatectomy, and did not 
undergo an increase in severity as a result of medical 
treatment during VA hospitalizations.  

Currently, the appellant contends that the incontinence did 
not pre-exist the radical retropubic prostatectomy, and it 
did, in fact, worsen as a result of that surgery.  

Additional evidence has been added to the record since the 
July 1997 Board decision, including a VA opinion essentially 
noting that regardless of whether the veteran's incontinence 
pre-existed the radical retropublic prostatectomy, the 
incontinence worsened, and eventually become complete at some 
point after the surgery.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a) (2005).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Board determined that the veteran's incontinence was not 
caused by the surgical procedure of radical retropubic 
prostatectomy.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
competent medical evidence showing that the veteran's 
incontinence worsened after the radical retropubic 
prostatectomy.  Thus, the additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect.

Evidence submitted since the Board's July 1997 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the Board's July 1997 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).

III. 38 U.S.C.A. § 1151

The veteran is asserting two different claims under 38 
U.S.C.A. § 1151.  The veteran asserts that he developed 
additional incontinence disability following a radical 
prostatectomy surgery performed at a VA facility.  The 
veteran also asserts that he developed heart problems as a 
result of improper care and surgery performed a VA facility 
in March 1998.  

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the prior July 1997 Board 
decision was issued prior to the amended version of 38 
U.S.C.A. § 1151.  That decision is final, and the veteran 
filed his current claim after October 1, 1997, therefore, the 
regulations effective on October 1, 1997 apply in this case.  

Under the current provisions of 38 U.S.C.A. § 1151 (West 
2002), if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded in the same 
manner as if the additional disability or death were service 
connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2005).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
(Court) in the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued.  60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 was filed after 
the effective date of the amendment thereto.  Therefore, the 
1997 statutory amendment and the implementing regulatory 
revisions do apply.

As noted above, current applicable regulation provides that 
where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.361 (2005).

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A.  Incontinence

Review of the record shows that in January 1992, the veteran 
underwent a pelvic lymph node dissection and radical 
retropubic prostatectomy secondary to adenocarcinoma of the 
prostate.  The veteran asserts that he became incontinent as 
a result of this surgery, and that subsequent surgeries to 
correct the problem failed, and only made the condition 
worse.  

The veteran's medical history prior to January 1992 shows 
that the veteran complained of urinary incontinence during VA 
outpatient treatment in December 1990.  The veteran reported 
that he had urinary incontinence on and off for most of his 
life.  A September 1991 VA urology record revealed that the 
veteran had continued urgency and incontinence symptoms.  An 
October 1991 VA urology record noted that the veteran usually 
had incontinence more than 3 times per day, and that he 
complained of urgency.  

In January 1992, the veteran underwent a pelvic lymph node 
dissection and radical retropubic prostatectomy at a VA 
facility.  At the time of the surgeries, the veteran 
presented with a history of adenocarcinoma of the prostate, 
left lobe, previously diagnosed by bone scan in September 
1991; without metastatic disease.  A neurological 
consultation was done because the veteran also had a previous 
history of a stroke.  The veteran tolerated the bilateral 
pelvic lymph node dissection and radical retropubic 
prostatectomy procedure well on January 21st.  He had a 
slight temperature day one post-operative, and thereafter 
continued to have a low grade fever.  The superior portion of 
the incision was opened, and hematoma was expressed.  No 
evidence of infection was noted.  On January 27th the veteran 
had been afebrile for 24 hours, and he complained of some 
leaking from his Foley, but otherwise was stable.  The 
veteran was discharged on January 27th in stable condition.

Following the January 1992 surgery, the veteran was seen at 
VA in February 1992 and he had no testicular pain.  The 
assessment noted that stage C adenocarcinoma of the prostate 
was discussed with the veteran and his wife.  Later that 
month, the veteran complained of urinary incontinence, and 
rash on the scrotum and groin.  During a March 1992 telephone 
conversation, the veteran reported having blood in the urine.  
He reported the same at a follow-up urology examination in 
March 1992.  It was noted that incontinence persisted and 
that the wound was well healed.  The assessment was status 
post prostate cancer.  In June 1992, persistent leaking with 
stage C prostate cancer was noted.  In September 1992, there 
was stress urinary incontinence status post retropubic 
prostatectomy.

A January 1993 VA treatment record shows that the veteran 
continued to have stress incontinence secondary to retropubic 
prostatectomy, with undergarment changes 4 times per day.

A VA medical opinion was obtained in October 1994.  The 
examiner reviewed the record, and his diagnosis included 
prostate carcinoma, grade C-2 post-status radical 
prostatectomy with urinary incontinence.  The examiner stated 
that the incontinence which occurred in that situation was 
very characteristic of a radical prostatectomy.  Regarding 
carcinoma of the prostate, the examiner commented that the 
veteran's condition was an exceedingly serious death-
provoking condition, which necessitated the risks of surgery.  
The examiner stated that the risks were explained to the 
veteran and his wife prior to the surgery.  The fact that the 
veteran developed some urinary incontinence after a radical 
prostatectomy was not an unusual situation and it had to be 
borne in order to secure a good result with a carcinoma.  
Again, the examiner opined that the veteran merely had the 
residuals of extensive and serious diseases and no new 
disabilities.

Based on the foregoing, the Board determined that the 
veteran's incontinence predated his radical prostatectomy 
surgery and that any post-surgical incontinence was a common, 
foreseeable complication, and a necessary consequence of a 
life-saving surgery.  

In a September 2002 claim to reopen, and April 2003 
correspondence to the RO, the veteran asserted that he became 
totally incontinent after a 1998 surgery for a hiatal hernia 
and a hernia in the lower abdomen, including removal of a 
patched bladder, with insertion of a mesh in order to hold 
his stomach, due to problems from a prior surgery.  

VA clinical records and operative reports reveal that the 
veteran had multiple artificial urethral sphincters placed 
for postoperative incontinence following the radical 
prostatectomy for prostate adenocarcinoma in 1992.  
Subsequently, with continued incontinence, the veteran 
underwent an ileocystoplasty with mesh repair of ventral 
incisional hernias in March 1998.  In April 1998 an infected 
artifical urethral sphincter prosthesis was removed and a 
methyl methacrylate was placed.  The veteran did well 
postoperatively, but returned to the emergency room in April 
1998 with complaints of left groin pain and induration over 
the tubing and left scrotal pain and induration over the pump 
site.  The veteran was hospitalized, and grew methicillin-
resistant staphylococcus aureus from his urine.  He was 
treated with broad-spectrum antibiotics and his condition 
resolved somewhat with the antibiotics, but not completely, 
and was taken to the operating room, for a presumed infected 
artificial urinary sphincter.  The sphincter was removed, 
including the pump, the cuff and reservoir, and two 
semicircular plates of vancomycin and tobramycin impregnated 
polymethyl methacrylate.  The veteran returned in May 1998 
for undergo salvage artifical urinary sphincter placement.  

A September 2003 VA operative report notes a preoperative 
diagnosis of microscopic hematuria and a postoperative 
diagnosis of bladder calculus.  The report reflects that the 
veteran underwent a flexible cystourethroscopy with bladder 
wash.  The surgeon noted that the veteran became severely 
incontinent subsequent to the radical retropubic 
prostatectomy and that he had subsequently undergone multiple 
procedures including multiple attempts at artificial urinary 
sphincters, which were complicated by erosion issues.  The 
surgeon also noted that the veteran had also undergone a 
bladder augmentation and was currently having complications 
of stones through the augmentation.  Notably, the surgeon 
indicated that the veteran had no continence mechanism in 
place and was have large volume quite significant 
incontinence, despite all of the medical procedures.  

During the surgical procedure, normal anterior urethra was 
noted.  The sphincteric region was identified, but there was 
no functional length between the sphincter and the very 
interior of the bladder.  The bladder itself had no raised 
lesions apparent, but posteriorly in the area of augmented 
tissue were multiple ingrowths of stone.  

The surgeon concluded that the veteran's current debilitating 
situation stemmed back to his original surgical procedure and 
all the multiple procedures done since.  

A VA opinion was obtained in April 2004, for purposes of 
determining whether or not the veteran's urinary incontinence 
had been caused by his radical prostatectomy surgery  and the 
ensuing other complicated surgeries that he underwent to 
treat his incontinence following the prostatectomy.  

The VA doctor noted that he could not determine, after an 
extensive review of the veteran's numerous medical records, 
whether the veteran was incontinent prior to the 
prostatectomy in 1992.  Nevertheless, the doctor indicated 
that even if the veteran had some incontinence prior to the 
1992 surgery, he definitely became totally incontinent of 
urine after his radical retropubic prostatectomy.  The 
incontinent was treated very aggressively by artifical 
urinary sphincter implantation which became infected and had 
to be removed.  He also had eroding into his bladder into a 
stone formation from his sphincter, so he had a stone removal 
and subsequently had a small bowel volume enhancement 
procedure done to enlarge his bladder.  None of those 
procedures helped.  He remained totally incontinent.  The 
doctor concluded that it was likely that the veteran's 
incontinence was the result of his radical prostatectomy, 
which did occur as a complication of radical prostatectomy 
surgery.  Again, the doctor noted that he could not 
determine, from the record, how much, if any, incontinence 
was present prior to the surgery; however, he did opine that 
most, if not all, the incontinence resulted subsequent to his 
radical prostatectomy, and the proximate cause of most of his 
incontinence was the operation that he had for his prostatic 
cancer.  Furthermore, the ensuing operations that were done 
to help his situation did not help and he still was 
incontinent and had endured all the complications of the 
incontinence surgery that was designed to help him.  

In a separate VA medical opinion obtained in January 2005 to 
address the veteran's contentions regarding a claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for bladder 
stones and recurrent bladder infections, a VA examiner noted 
that the veteran's total incontinence was a recognized 
complication of radical retropubic prostatectomy.  The doctor 
also noted that the VA was very aggressive about trying to 
cure the incontinence problem.  The veteran underwent 
multiple operations to try to achieve increased bladder 
outlet resistance and when that was unsuccessful, the veteran 
underwent augmentation cystoplasty to try to increase his 
bladder compliance so that he would not have urge 
incontinence.  The doctor also noted that the likelihood of 
complications was certainly increased with the increasing 
number of operations on the urinary tract.  The doctor noted 
that the veteran's bladder problems were a recognized and 
foreseeable complication of the veteran's surgical 
procedures.  The doctor did not believe that there was 
improper medical care delivered to the veteran, particularly 
if he was intent on achieving continence.  

In sum, the medical evidence of record demonstrates that 
regardless of whether the veteran was somewhat incontinent 
before the prostatectomy, he likely became totally 
incontinent after the surgery in 1992.  Furthermore, multiple 
surgical procedures were subsequently performed in attempts 
to correct the problem; however, ultimately, they were not 
successful.  

Nevertheless, despite a possible increase in disability 
following a radical retropubic prostatectomy in 1992, the 
competent and probative medical evidence of record does not 
suggest that the cause of the total incontinence was due to 
negligence, carelessness, error in judgment, or lack of 
proper care by VA personnel at a VA facility.  VA medical 
opinions of record consistently indicate that total 
incontinence is a common and foreseeable complication 
following a radical prostatectomy.  Furthermore, there is no 
medical evidence of record to suggest that the subsequent 
multiple failed procedures to correct the problem were 
preformed incorrectly or unnecessarily, or that proper care 
was lacking.  

The Board acknowledges the VA doctor's statement in September 
2003 noting that the veteran's current debilitating situation 
stemmed back to his original surgical procedure and all the 
multiple procedures done since.  However, there is nothing in 
that statement, or in VA opinions of April 2004 and January 
2005, to suggest that any additional disability could be 
attributed to VA by way of negligence, carelessness, improper 
care, error in judgment, or an event not foreseeable.  

In sum, there is no evidence to support the veteran's 
contentions that compensation pursuant to 38 U.S.C.A. § 1151 
for incontinence is warranted.  The veteran is competent as a 
layperson to report that on which he has personal knowledge, 
such as his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the veteran is not competent to offer 
medical opinion as to cause or fault of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The medical evidence demonstrates that some 
incontinence may have been present prior to the surgery in 
1998, and that total incontinence definitely occurred after 
the radical retropubic prostatectomy surgery; however, the 
competent medical evidence of record indicates that the 
incontinence was a foreseeable and common complication 
associated with radical prostatectomy surgery.  Neither 
negligence, carelessness, error in judgment, nor lack of 
proper care at a VA facility has been demonstrated.  

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).

B.  Heart problems

The record reflects that the veteran was evaluated in 
February 1994 for atherosclerosis and cardiovascular disease, 
with left carotid stenosis.  Neurological examination 
revealed that the veteran was stable, but he showed 
progressive cardiology problems and mild hypertension.  The 
veteran was hospitalized from March 1994 to April 1994 for 
left internal carotid endarterectomy.  The diagnoses were 
left internal carotid artery stenosis, coronary artery 
disease, hypertension, and chronic obstructive disease.  In 
June 1994, the veteran reported improvement in his dizziness 
symptoms, but reported pain in his lower extremities with 
walking.  The examiner's impression was systolic hypertension 
and probable vascular leg disorder.  

An October 1994 VA examiner's report indicates that the 
veteran had a history of coronary artery disease and status 
post myocardial infarction since 1989, no doubt, on the basis 
of arteriosclerosis because the veteran also had peripheral 
vascular disease, coronary artery disease and carotid artery 
disease.  The examiner also noted that the veteran had a 
history of hypertension which began at least ten years 
earlier.  

The record reflects that the veteran was admitted at a VA 
facility in March 1998 for bladder augmentation and ventral 
hernia repair.  Surgery was uncomplicated, but 
postoperatively, the veteran developed a wide complex, 
tachycardia, and was treated medically.  The veteran was 
transferred to the surgical intensive care unit and the 
following morning, the veteran again developed a wide complex 
tachycardia.  An echocardiogram and a coronary 
catheterization were later performed revealing stable 
coronary artery disease.  Electrophysiology service was 
consulted who felt that the veteran's wide complex 
tachycardia was very likely a ventricular tachycardia and as 
such, the placement of an ICD was performed.  After the 
procedure, the veteran had one ten-beat run of wide complex 
tachycardia, but otherwise remained stable and two days after 
ICD placement, the veteran was discharged to home.  

A March 2001 private consultation report notes a significant 
cardiac history.  The veteran reported to the examiner that 
he initially suffered a heart attack in 1969, he was 
diagnosed with a heart murmur in the 1980's.  The veteran 
also reported that he suffered from TIA's and three strokes 
in the 1990's, and arrhythmias that resulted in a 
defibrillator implantation.  Hypertension was diagnosed in 
the 1980's.  The veteran also reported that his mother died 
at age 87 of heart trouble, and his father died at 57 of a 
myocardial infarction.  He had a sister with a valve problem.  
The veteran smoked for 25-30 years, but quit in the 1970's.  

In a September 2002 claim and April 2003 correspondence to 
the RO, the veteran asserted that hernia and bladder repair 
surgery in 1998 caused his heart to go into ventricular 
tachycardia due to the length of the surgeries.  The veteran 
further asserts that it was an error in judgment on the 
surgeon's part to have the veteran in surgery for close to 9 
hours.  Since the surgery, the veteran was required to have a 
fibrillation implant to make sure his heart does not have 
irregular heartbeats.  The veteran also reported that he was 
impotent, and incontinent, and had shortness of breath with 
any exertion.  

In a September 2003 statement, a VA doctor noted that the 
veteran's emphysema, coronary artery disease, hypertension, 
diabetes, and arthritis were all contributing to a decline in 
the veteran's function, making him increasingly disabled.  

A VA medical opinion was obtained in April 2004 to determine 
whether the veteran's surgical procedure in March 1998 caused 
additional heart disability due to hospital care.  The 
examiner reviewed the veteran's claims file, noted the 
pertinent history as noted hereinabove, and opined that the 
veteran's episode of tachycardia and the need to have an ICD 
had nothing to do with the surgical procedure in March 1998.  
The doctor explained that the veteran developed ventricular 
tachycardia likely due to his pre-existing coronary artery 
disease.  The doctor also opined that there was no permanent 
aggravation of the veteran's condition due to hospital care.  

In sum, there is no evidence to support the veteran's 
contentions that compensation pursuant to 38 U.S.C.A. § 1151 
for additional heart disability is warranted.  As noted 
above, the veteran is competent as a layperson to report that 
on which he has personal knowledge, such as his symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or fault of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The medical evidence demonstrates that the veteran has 
definite cardiac disability; however, there is no competent 
evidence of record to support the veteran's assertions that 
he has additional cardiac disability due to improper care, 
negligence or an event not foreseeable.  Rather, the medical 
evidence in this case demonstrates that the veteran had 
preexisting coronary artery disease prior to the March 1998 
surgery/hospitalization, and the ventricular tachycardia 
which occurred subsequent to the augmentation ileocystoplasty 
and multiple hernia repairs surgery in March 1998 was likely 
due to the pre-existing coronary disability.  Furthermore, 
the evidence does not suggest that the veteran suffered 
additional disability as a result of the post-surgical 
tachycardia episode.  Neither negligence, carelessness, error 
in judgment, nor lack of proper care at a VA facility has 
been demonstrated.  There is no medical opinion of record to 
the contrary.

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).





ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for total incontinence following 
a radical retropubic prostatectomy in January 1992 is denied.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional heart disability 
following the augmentation ileocystoplasty and repair of 
multiple hernias in March 1998 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


